DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 02/18/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final Rejection mailed 11/09/2021. The terminal disclaimer for the Double Patenting Rejection has not been received.  
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 4-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US20120167829A1-provided in IDS). 
Re-claim 1:
Madsen teaches:
a semi-submersible spar-type offshore fish farm for cultivating fish at open sea, comprising: (paragraphs [0028] - [0034], [0038] - [0046]; figures 1-7)
- an elongated center column 110 having one of a circular and polygonal cross- 184section, 
comprising a first end part 120 
and a second end part (lower part); 
a buoyancy sleeve 114 (the sleeve 114 is considered as a buoyancy sleeve as it affects the buoyancy of the upper rim 141 when the center column 110 is raised or lowered with regard to the water surface as taught in paragraph [0043]), 
and a harvesting sleeve (Fig 6, Ref 182+180)
coaxially arranged around the elongated center column 110
wherein during use of the fish farm (use of the fish farm also includes installation/setup stage)
i) the buoyancy sleeve 114,para0040 is arrangeable at positions along the axial length of the elongated center column 100 between the first end part 120 and the harvesting sleeve180+182; and
ii) the harvesting sleeve is arrangeable at positions along the axial length of the elongated center column (para0049+0050+0051, i.e. the harvesting sleeve is movable between circumferential orientations i.e. “position” along the axial length of the elongated center column 110)
between the buoyancy sleeve (114) and the second end part (lower part),
wherein the buoyancy sleeve is naturally buoyant (buoyancy sleeve 114 is still “naturally” buoyant relative to the control/movement of submerging 120 and inherent properties allow it to be buoyant above a water level)
 - a semi-submersible netted rigid cage 100 that is coaxially arranged around the elongated center column 110, said cage comprising 
a first frame or upper rim 140 that is coaxially arranged around the elongated center column 110; 
a first set of elongated connecting elements 154, 
wherein each elongated connecting element of the first set of elongated connecting elements 154 is arranged to interconnect the buoyancy sleeve 114 and the first frame 140 via at least one detachable and pivotable coupling assembly 155 (figure 3C); 
a second frame or lower rim 130 that is coaxially arranged around the elongated center column 110 and, in use of said fish farm, is arranged below the first frame 140;
a second set of elongated connecting elements 152, 
wherein each elongated connecting element of the second set of elongated connecting elements 152 is arranged to interconnect the first frame 140 and the second frame 130 (figures 2, 3B); 
a third frame that is coaxially arranged around the elongated center column 110 between the first frame and the second frame  (Fig 6, see coaxially arranged frames that attach 182+180 around the elongated center column, located between 140 and 130)
a third set of elongated connecting elements, (Fig 6, see the lower and top frames of 180+182)
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame (Fig 6, see how each of the elongated connecting elements interconnect the harvest sleeve (182+180) to the third frame)
However, Madsen doesn’t teach:
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame via at least one detachable and pivotable coupling assembly 
Madsen does teach:
Detachable and pivotable coupling assemblies (Fig3C, Ref 155) between the first set of elongated connecting elements (154) and the buoyancy sleeve (114), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third set of elongated connecting elements such that it interconnected the harvesting sleeve and third frame via at least one detachable and pivotable coupling assembly as taught by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
  Re-claim 2:
Madsen as modified teaches claim 1 and further teaches:
wherein the detachable and pivotable coupling assembly comprises a first part (Fig 3C, see part of 114 (unnumbered) that attaches to 154)
 and a second part that are detachably connectable via (Ref 115)
at least a first coupling element that is arranged to provide (see the coupling element onto which 115 attaches)
a first pivot axis around which the first part and the second part are pivotable with respect to each other. (see first linear pivot axis located between 154 and 115) 
Re-claim 4:
Madsen as modified teaches claim 1 and further teaches
wherein i) first frame comprises a first set of frame sections (Fig 2, Ref 141)
that are connected to each other to form a first closed structure, (Fig 2, Ref 140)
 , or ii) the second frame comprises a second set of frame sections (Fig 2, Ref 156)
 that are connected to each other to form a second closed structure, (Fig 2, Ref 130)
and the third frame comprises a third set of frame sections (Fig 6, see top section and bottom section)
 that are connected to each other to form a third closed structure or a combination thereof. (connected to form a third closed structure)
Re-claim 5:
Madsen as modified teaches claim 1 and further teaches:
wherein at least one of the first frame, the second frame and the third frame have buoyant properties (para0028+0029)
and have a circular or polygonal shape. (see circular shape of frames Fig 3B)
Re-claim 6:
Madsen as modified teaches claim 2 and further teaches:
wherein the first part of the detachable and pivotable coupling assembly is arranged at i) a surface of the buoyancy sleeve that in use of said fish farm faces away from the elongated center column, (Fig 3C, see how the first part of the coupling assembly (unnumbered) is arranged on the buoyance sleeve 115 and faces away from the center column 110)
Re-claim 7:
Madsen as modified teaches claim 2 and further teaches:
wherein the second part of the detachable and pivotable coupling assembly is arranged at least at one end part of an elongated connecting element of the first set of elongated connecting elements. (Fig 3C, Ref see how the end part of 154 comprises 155)
Re-claim 8:
Madsen as modified teaches claim 1 but doesn’t teach:
wherein the semi-submersible netted rigid cage has a diameter in a range between 80m and 180m. (Madsen discloses the cage but doesn’t teach an exact range for its diameter)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to comprise the cage of a diameter between 80m to 180m to provide for a sufficiently large fish farm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 9:
Madsen as modified teaches claim 1 and further teaches:
wherein the elongated connecting elements of the first set of elongated connecting elements have a tubular lattice structure. (Figs 1-3C, Ref 154 is a tubular lattice structure)
Re-claim 10:
Madsen as modified teaches claim 1 and further teaches:
wherein said fish farm is provided with i) a first platform that, in use of said fish farm, is arranged adjacent to the elongated center column (Fig 3C, Ref 118)
 or ii) a second platform that is connected with the first frame. (Fig 7, Ref 194)
Re-claim 11:
Madsen as modified teaches claim 1 and further teaches:
wherein the first frame is provided with at least a first net that, in use of said fish farm, provides a top net of the semi-submersible netted rigid cage, (Fig 1-2, Ref 160 see top net between 140+114)
 the first frame and the second frame are further interconnected via at least a second net that, in use of said fish farm, provides a circumferential side net of said cage, (Fig 1-2, Ref 160, see middle net between 141+130)
 wherein the second frame is provided with at least a third net that, in use of said fish farm, provides a bottom net of said cage, (Fig 2, Ref 160, see net below 130)
and wherein the third frame is provided with at least a fourth net that, in use of said fish farm, provides a harvesting net of said cage. (Fig 6, Ref 182, para0048)
Re-claim 12:
Madsen as modified teaches claim 1 and further teaches:
wherein, in use of said fish farm ,the first frame is arrangeable along the elongated center column at positions above and below sea level, (para0029)
the second frame is arrangeable along the elongated center column at positions below sea level, (para0028)
and the third frame is arrangeable along the elongated center column at positions between the first frame and the second frame. (Fig 6, see how the third frame is located between 140+130)
Re-claim 15:
Madsen as modified teaches claim 1 and further teaches:
wherein the semi-submersible spar-type offshore fish farm comprises a boat landing system,  (Fig 1, Ref 80+190, para0026)
Claim(s) 3, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US20120167829A1-provided in IDS) and in view of Harrison et al. herein Harrison (US20080035070A1). 
Re-claim 3:
Madsen as modified teaches claim 2 but doesn’t teach:
wherein at least one of the first part and the second part of the detachable and pivotable coupling assembly is provided with at least a second coupling element that is arranged to provide a second pivot axis that is directed transversely with respect to the first pivot axis.
Harrison teaches:
An offshore fish farm (abstract and figs)
a second coupling element that is arranged to provide a second pivot axis that is directed transversely with respect to the first axis. (Fig 6, Ref 80, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first or second part of the detachable and pivotable coupling assembly such that it comprises a second coupling element as taught by Harrison to allow rotation/movement as desired depending on the current condition (Harrison-para0071). 
Re-claim 16:
Madsen as modified teaches claim 3 and Madsen further teaches:
wherein i) the first frame comprises a first set of frame sections (Fig 2, Ref 141)
that are connected to each other to form a first closed structure, (Fig 2, Ref 140)
or ii) the second frame comprises a second set of frame sections (Fig 2, Ref 156)
 that are connected to each other to form a second closed structure, (Fig 2, Ref 130)
Or iii) the third frame comprises a third set of frame sections (Fig 6, see top section and bottom section)
 that are connected to each other to form a third closed structure. (connected to form a third closed structure)
wherein at least one of the first frame, the second frame and the third frame have buoyant properties (para0028+0029)
and have a circular or polygonal shape. (see circular shape of frames Fig 3B)
Re-claim 17:
Madsen as modified teaches claim 16 and further teaches:
wherein the first part of the detachable and pivotable coupling assembly is arranged i) a surface of the buoyancy sleeve that in use of said fish farm faces away from the elongated center column, (Fig 3C, see how the first part of the coupling assembly (unnumbered) is arranged on the buoyance sleeve 115 and faces away from the center column 110)
wherein the second part of the detachable and pivotable coupling assembly is arranged at least at one end part of an elongated connecting element of the first set of elongated connecting elements. (Fig 3C, Ref see how the end part of 154 comprises 155)
Re-claim 18:
Madsen as modified teaches claim 17 and further teaches:
wherein the elongated connecting elements of the first set of elongated connecting elements have a tubular lattice structure. (Figs 1-3C, Ref 154 is a tubular lattice structure)
Madsen as modified doesn’t teach:
wherein the semi-submersible netted rigid cage has a diameter in a range between 80m and 180m. (Madsen discloses the cage but doesn’t teach an exact range for its diameter)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to comprise the cage of a diameter between 80m to 180m to provide for a sufficiently large fish farm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 19:
Madsen as modified teaches claim 18 and further teaches:
wherein said fish farm is provided with i) a first platform that, in use of said fish farm, is arranged adjacent to the elongated center column (Fig 3C, Ref 118)
 or ii) a second platform that is connected with the first frame. (Fig 7, Ref 194)
wherein the first frame is provided with at least a first net that, in use of said fish farm, provides a top net of the semi-submersible netted rigid cage, (Fig 1-2, Ref 160 see top net between 140+114)
 the first frame and the second frame are further interconnected via at least a second net that, in use of said fish farm, provides a circumferential side net of said cage, (Fig 1-2, Ref 160, see middle net between 141+130)
 wherein the second frame is provided with at least a third net that, in use of said fish farm, provides a bottom net of said cage, (Fig 2, Ref 160, see net below 130)
and wherein the third frame is provided with at least a fourth net that, in use of said fish farm, provides a harvesting net of said cage. (Fig 6, Ref 182, para0048)
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US20120167829A1-provided in IDS) and in view of Harrison et al. herein Harrison (US20080035070A1) and in view of Huguenin et al (US566938A). 
Re-claim 20:
Madsen as modified teaches claim 19 and further teaches:
wherein, in use of said fish farm ,the first frame is arrangeable along the elongated center column at positions above and below sea level, (para0029)
the second frame is arrangeable along the elongated center column at positions below sea level, (para0028)
and the third frame is arrangeable along the elongated center column at positions between the first frame and the second frame (Fig 6, see how the third frame is located between 140+130)
wherein the first end part of the elongated center column is provided with a control facility that in use of said fish farm remains positioned above sea level (Fig 1+2, Ref 128, para0041)
wherein the semi-submersible spar-type offshore fish farm comprises a boat landing system,  (Fig 1, Ref 80+190, para0026)
However, Madsen as modified doesn’t teach:
and the second end part of the elongated center column is provided with a ballast system that in use of said fish farm remains positioned below sea level. 
wherein the ballast system comprises at least one buoyancy tank 
and at least one clump weight that is connected to the buoyancy tank.
Huguein teaches:
a fish farm comprising a cage (abstract and figs)
a second end of the cage is provided with a ballast system that in use of said fish farm remains positioned below sea level (fig 1-2, see bottom end)
wherein the ballast system comprises at least one of a buoyancy tank (Fig 1, Ref 23)
and at least one clump weight that is connected to the buoyancy tank. (Fig 2, Ref 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fish farm of Madsen such that it comprises a ballast system as disclosed by Huguein to provide for an adjustable and controllable buoyancy feature that does not require diver assistance nor does it have the structural weight penalty of a fixed hard tank (Hugeuin). 
Madsen as modified doesn’t teach:
and the second end part of the elongated center column is provided with a ballast system
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the ballast system of Madsen as modified such that it was arranged at the second end part of the elongated center column to provide for a balancing ballast system to submerge the fish cage underwater, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US20120167829A1-provided in IDS) and in view of Huguenin et al (US566938A). 
Re-claim 13:
Madsen as modified discloses claim 1 and Madsen further teaches:
wherein the first end part of the elongated center column is provided with a control facility that in use of said fish farm remains positioned above sea level (Fig 1+2, Ref 128, para0041)
However, Madsen as modified doesn’t teach:
and the second end part of the elongated center column is provided with a ballast system that in use of said fish farm remains positioned below sea level. 
Huguein teaches:
a fish farm comprising a cage (abstract and figs)
a second end of the cage is provided with a ballast system that in use of said fish farm remains positioned below sea level (fig 1-2, see bottom end)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fish farm of Madsen such that it comprises a ballast system as disclosed by Huguein to provide for an adjustable and controllable buoyancy feature that does not require diver assistance nor does it have the structural weight penalty of a fixed hard tank (Hugeuin). 
Madsen as modified doesn’t teach:
and the second end part of the elongated center column is provided with a ballast system
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the ballast system of Madsen as modified such that it was arranged at the second end part of the elongated center column to provide for a balancing ballast system to submerge the fish cage underwater, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-claim 14:
Madsen as modified discloses claim 13 and Madsen doesn’t teach but Huguein further teaches:
wherein the ballast system comprises at least one of a buoyancy tank (Fig 1, Ref 23)
and at least one clump weight that is connected to the buoyancy tank. (Fig 2, Ref 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fish farm of Madsen such that it comprises a ballast system as disclosed by Huguein to provide for an adjustable and controllable buoyancy feature that does not require diver assistance nor does it have the structural weight penalty of a fixed hard tank (Hugeuin). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-2, 4-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US20120167829A1-provided in IDS) in view of Selleman (US 4312296 A). 
Re-claim 1:
Madsen teaches:
a semi-submersible spar-type offshore fish farm for cultivating fish at open sea, comprising: (paragraphs [0028] - [0034], [0038] - [0046]; figures 1-7)
- an elongated center column 110 having one of a circular and polygonal cross- 184section, 
comprising a first end part 120 
and a second end part (lower part); 
a buoyancy sleeve 114 (the sleeve 114 is considered as a buoyancy sleeve as it affects the buoyancy of the upper rim 141 when the center column 110 is raised or lowered with regard to the water surface as taught in paragraph [0043]), 
and a harvesting sleeve (Fig 6, Ref 182+180)
coaxially arranged around the elongated center column 110
wherein during use of the fish farm (use of the fish farm also includes installation/setup stage)
i) the buoyancy sleeve 114,para0040 is arrangeable at positions along the axial length of the elongated center column 100 between the first end part 120 and the harvesting sleeve180+182; and
ii) the harvesting sleeve is arrangeable at positions along the axial length of the elongated center column (para0049+0050+0051, i.e. the harvesting sleeve is movable between circumferential orientations i.e. “position” along the axial length of the elongated center column 110)
between the buoyancy sleeve (114) and the second end part (lower part),
wherein the buoyancy sleeve is naturally buoyant (buoyancy sleeve 114 is still “naturally” buoyant relative to the control/movement of submerging 120 and inherent properties allow it to be buoyant above a water level)
 - a semi-submersible netted rigid cage 100 that is coaxially arranged around the elongated center column 110, said cage comprising 
a first frame or upper rim 140 that is coaxially arranged around the elongated center column 110; 
a first set of elongated connecting elements 154, 
wherein each elongated connecting element of the first set of elongated connecting elements 154 is arranged to interconnect the buoyancy sleeve 114 and the first frame 140 via at least one detachable and pivotable coupling assembly 155 (figure 3C); 
a second frame or lower rim 130 that is coaxially arranged around the elongated center column 110 and, in use of said fish farm, is arranged below the first frame 140;
a second set of elongated connecting elements 152, 
wherein each elongated connecting element of the second set of elongated connecting elements 152 is arranged to interconnect the first frame 140 and the second frame 130 (figures 2, 3B); 
a third frame that is coaxially arranged around the elongated center column 110 between the first frame and the second frame  (Fig 6, see coaxially arranged frames that attach 182+180 around the elongated center column, located between 140 and 130)
a third set of elongated connecting elements, (Fig 6, see the lower and top frames of 180+182)
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame (Fig 6, see how each of the elongated connecting elements interconnect the harvest sleeve (182+180) to the third frame)
However, Madsen doesn’t teach:
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame via at least one detachable and pivotable coupling assembly 
Madsen does teach:
Detachable and pivotable coupling assemblies (Fig3C, Ref 155) between the first set of elongated connecting elements (154) and the buoyancy sleeve (114), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third set of elongated connecting elements such that it interconnected the harvesting sleeve and third frame via at least one detachable and pivotable coupling assembly as taught by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
If applicant disagrees that Madsen alone discloses that the . Then Stelleman teaches: 
A semi-submersible spar-type offshore fish farm (abstract and figs) comprising 
An elongated center column (Fig 1, Ref 4)
A buoyancy sleeve (Fig 1, Ref 5)
Wherein the buoyancy sleeve is naturally buoyant (col 2, ln36-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buoyancy sleeve of the semi-submersible fish farm of Madsen such that it was naturally buoyant as taught by Stelleman to provide the cage with the freedom of movement between partly immersed and fully immersed or rotated (col 1,ln30). 
  Re-claim 2:
Madsen as modified teaches claim 1 and further teaches:
wherein the detachable and pivotable coupling assembly comprises a first part (Fig 3C, see part of 114 (unnumbered) that attaches to 154)
 and a second part that are detachably connectable via (Ref 115)
at least a first coupling element that is arranged to provide (see the coupling element onto which 115 attaches)
a first pivot axis around which the first part and the second part are pivotable with respect to each other. (see first linear pivot axis located between 154 and 115) 
Re-claim 4:
Madsen as modified teaches claim 1 and further teaches
wherein i) first frame comprises a first set of frame sections (Fig 2, Ref 141)
that are connected to each other to form a first closed structure, (Fig 2, Ref 140)
 , or ii) the second frame comprises a second set of frame sections (Fig 2, Ref 156)
 that are connected to each other to form a second closed structure, (Fig 2, Ref 130)
and the third frame comprises a third set of frame sections (Fig 6, see top section and bottom section)
 that are connected to each other to form a third closed structure or a combination thereof. (connected to form a third closed structure)
Re-claim 5:
Madsen as modified teaches claim 1 and further teaches:
wherein at least one of the first frame, the second frame and the third frame have buoyant properties (para0028+0029)
and have a circular or polygonal shape. (see circular shape of frames Fig 3B)
Re-claim 6:
Madsen as modified teaches claim 2 and further teaches:
wherein the first part of the detachable and pivotable coupling assembly is arranged at i) a surface of the buoyancy sleeve that in use of said fish farm faces away from the elongated center column, (Fig 3C, see how the first part of the coupling assembly (unnumbered) is arranged on the buoyance sleeve 115 and faces away from the center column 110)
Re-claim 7:
Madsen as modified teaches claim 2 and further teaches:
wherein the second part of the detachable and pivotable coupling assembly is arranged at least at one end part of an elongated connecting element of the first set of elongated connecting elements. (Fig 3C, Ref see how the end part of 154 comprises 155)
Re-claim 8:
Madsen as modified teaches claim 1 but doesn’t teach:
wherein the semi-submersible netted rigid cage has a diameter in a range between 80m and 180m. (Madsen discloses the cage but doesn’t teach an exact range for its diameter)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to comprise the cage of a diameter between 80m to 180m to provide for a sufficiently large fish farm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re-claim 9:
Madsen as modified teaches claim 1 and further teaches:
wherein the elongated connecting elements of the first set of elongated connecting elements have a tubular lattice structure. (Figs 1-3C, Ref 154 is a tubular lattice structure)
Re-claim 10:
Madsen as modified teaches claim 1 and further teaches:
wherein said fish farm is provided with i) a first platform that, in use of said fish farm, is arranged adjacent to the elongated center column (Fig 3C, Ref 118)
 or ii) a second platform that is connected with the first frame. (Fig 7, Ref 194)
Re-claim 11:
Madsen as modified teaches claim 1 and further teaches:
wherein the first frame is provided with at least a first net that, in use of said fish farm, provides a top net of the semi-submersible netted rigid cage, (Fig 1-2, Ref 160 see top net between 140+114)
 the first frame and the second frame are further interconnected via at least a second net that, in use of said fish farm, provides a circumferential side net of said cage, (Fig 1-2, Ref 160, see middle net between 141+130)
 wherein the second frame is provided with at least a third net that, in use of said fish farm, provides a bottom net of said cage, (Fig 2, Ref 160, see net below 130)
and wherein the third frame is provided with at least a fourth net that, in use of said fish farm, provides a harvesting net of said cage. (Fig 6, Ref 182, para0048)
Re-claim 12:
Madsen as modified teaches claim 1 and further teaches:
wherein, in use of said fish farm ,the first frame is arrangeable along the elongated center column at positions above and below sea level, (para0029)
the second frame is arrangeable along the elongated center column at positions below sea level, (para0028)
and the third frame is arrangeable along the elongated center column at positions between the first frame and the second frame. (Fig 6, see how the third frame is located between 140+130)
Re-claim 15:
Madsen as modified teaches claim 1 and further teaches:
wherein the semi-submersible spar-type offshore fish farm comprises a boat landing system,  (Fig 1, Ref 80+190, para0026)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of copending Application No. 16963353 in view of Madsen. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim an elongated center column that comprises a first end and second end, a ballast system, buoyancy tank, at least one clump weight. 
Claim 1 of copending Application No. 16963353 discloses all the limitation as claimed of claim 1 and 13, 14 of the instant application except, however Madsen teaches:
a semi-submersible spar-type offshore fish farm for cultivating fish at open sea, comprising: (paragraphs [0028] - [0034], [0038] - [0046]; figures 1-7)
- an elongated center column 110 having one of a circular and polygonal cross- 184section, 
comprising a first end part 120 
and a second end part (lower part); 
a buoyancy sleeve 114 (the sleeve 114 is considered as a buoyancy sleeve as it affects the buoyancy of the upper rim 141 when the center column 110 is raised or lowered with regard to the water surface as taught in paragraph [0043]), 
and a harvesting sleeve (Fig 6, Ref 182+180)
coaxially arranged around the elongated center column 110
wherein during use of the fish farm (use of the fish farm also includes installation/setup stage)
i) the buoyancy sleeve 114,para0040 is arrangeable at positions along the axial length of the elongated center column 100 between the first end part 120 and the harvesting sleeve180+182; and
ii) the harvesting sleeve is arrangeable at positions along the axial length of the elongated center column (para0049+0050+0051, i.e. the harvesting sleeve is movable between circumferential orientations i.e. “position” along the axial length of the elongated center column 110)
between the buoyancy sleeve (114) and the second end part (lower part),
wherein the buoyancy sleeve is naturally buoyant (buoyancy sleeve 114 is still “naturally” buoyant relative to the control/movement of submerging 120 and inherent properties allow it to be buoyant above a water level)
 - a semi-submersible netted rigid cage 100 that is coaxially arranged around the elongated center column 110, said cage comprising 
a first frame or upper rim 140 that is coaxially arranged around the elongated center column 110; 
a first set of elongated connecting elements 154, 
wherein each elongated connecting element of the first set of elongated connecting elements 154 is arranged to interconnect the buoyancy sleeve 114 and the first frame 140 via at least one detachable and pivotable coupling assembly 155 (figure 3C); 
a second frame or lower rim 130 that is coaxially arranged around the elongated center column 110 and, in use of said fish farm, is arranged below the first frame 140;
a second set of elongated connecting elements 152, 
wherein each elongated connecting element of the second set of elongated connecting elements 152 is arranged to interconnect the first frame 140 and the second frame 130 (figures 2, 3B); 
a third frame that is coaxially arranged around the elongated center column 110 between the first frame and the second frame  (Fig 6, see coaxially arranged frames that attach 182+180 around the elongated center column, located between 140 and 130)
a third set of elongated connecting elements, (Fig 6, see the lower and top frames of 180+182)
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame (Fig 6, see how each of the elongated connecting elements interconnect the harvest sleeve (182+180) to the third frame)
However, Madsen doesn’t teach:
wherein each elongated connecting element of the third set of elongated connecting elements is arranged to interconnect the harvest sleeve and the third frame via at least one detachable and pivotable coupling assembly 
Madsen does teach:
Detachable and pivotable coupling assemblies (Fig3C, Ref 155) between the first set of elongated connecting elements (154) and the buoyancy sleeve (114), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third set of elongated connecting elements such that it interconnected the harvesting sleeve and third frame via at least one detachable and pivotable coupling assembly as taught by Madsen to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
If applicant disagrees that Madsen alone discloses that the . Then Stelleman teaches: 
A semi-submersible spar-type offshore fish farm (abstract and figs) comprising 
An elongated center column (Fig 1, Ref 4)
A buoyancy sleeve (Fig 1, Ref 5)
Wherein the buoyancy sleeve is naturally buoyant (col 2, ln36-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buoyancy sleeve of the semi-submersible fish farm of Madsen such that it was naturally buoyant as taught by Stelleman to provide the cage with the freedom of movement between partly immersed and fully immersed or rotated (col 1,ln30). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered and are not persuasive. 
In regards to applicant’s arguments regarding the 103-obviousness rejection in view of Madsen.  
Applicant’s arguments have been fully considered and are not persuasive. Applicant argued that Madsen  does not disclose that the buoyancy sleeve of Madsen is not “naturally buoyant”. However, this is not found persuasive.  The buoyancy sleeve of naturally buoyant due to its inherent buoyancy properties. Additionally, the buoyancy sleeve is still buoyant relative to the buoyancy of the central spar, making it naturally buoyant due to its ability to be submerge as the central spar and buoyancy buoy 20 are adjusted.  However, if applicant disagrees then an alternative rejection has been provided in view of Selleman (US 4312296 A).
	In regards to applicant’s arguments that Madsen does not disclose “wherein during use of the fish farm the buoyancy sleeve is arrangeable at positions along the elongated center column…” this is also not found persuasive. It is noted that the limitation “during use of the fish farm” encompasses any use of the fish farm including installation/setup thereby also reading on the claim. 

    PNG
    media_image1.png
    628
    652
    media_image1.png
    Greyscale

	In regards to applicant’s arguments that Madsen does not disclose “a harvesting sleeve coaxially arranged around the elongated central column” and “a third frame coaxially arranged around the elongated central column”. This is also not found persuasive. Firstly, it is noted that the harvesting sleeve  180 is connected to the elongated central column via sleeve connectors/third frame coaxially arranged around the elongated central column (a and b annotated above). Para0047-0048 discloses that the wall extends from the central column 110 with its inner edge remaining attached to the central column. This along with the drawings (annotated above) suggest that the harvesting sleeve is axially attached to the central column. 
Applicant also argues that Madsen does not disclose “the harvesting sleeve movable along positions along an axially length of the elongated center column between the buoyancy sleeve and the second end part.” Para0047-0048 of Madsen describes “The second internal wall 182 is preferably deployable and is configured to be swept circumferentially through the fish pen 100 with the inner edge remaining attached to the center spar buoy 100 and the outer edge movable along the netting assembly 160.” This teaches that the harvesting sleeve 182 is movable along different positions along a length of the elongated center column 110 and located between the buoyancy sleeve 114 and  the second end (lower most part). 
Applicant also argues that the Madsen does not disclose “a third set of elongated connecting elements” see pg 14. Applicants arguments are found non-persuasive because it is obvious to modify Madsen to duplicate the connection mechanism between the third frame and harvesting sleeve to provide for a releasably engaged attachment to facilitate easier replacement or maintenance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643